Title: From John Adams to Samuel B. Malcom, 13 May 1799
From: Adams, John
To: Malcom, Samuel B.



Dear Sir
Quincy May 13th 1799

I thank you for your several favors of Ap. 27th & 30th & May 4th. The intelligence they contain is very favorable to the cause of our country. The opposition to government has been defeated in this state in a manner equally honorable.
We shall go on pretty well and finally preserve our Country from the continuation contamination which has threatned it.
Mrs. Adams is not secure against returns of her allarming disorder, but I hope in the fall she may venture to the Southward Your letters oblige me and I wish for a continuance of them.
With esteem and regard I am Sir your / Servant.
